Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	An amendment to claim 20 was made.  The application has been amended as follows:
	
In the claims:

In claim 20, last line reads “forming a fluid flow passage comprises forming openings in the body at the inlets;”   

Replaced as “forming a fluid flow passage comprises forming openings in the body at the inlets.”   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742